DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering as it occurs in the official claim listing in the image file wrapper (IFW), not to that of any claim that may be reproduced below.

Acknowledgment of Receipt of Certified Copy of Foreign Priority Document
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy received is of application number 108116069, filed on May 9, 2019, in the Republic of China.

Trademarks in the Specification
The use of the terms BLUETOOTH® and ZIGBEE®, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The trademarks BLUETOOTH® and ZIGBEE® are used on page 11 of the specification in paragraph [0046] at line 3.

The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that it is not clear in context what is identified by the following terms: Bluetooth, BLE, and ZigBee as they occur on page 11 of the specification in paragraph [0046] at line 3.  Please note that trademarks identify the source of goods, not the goods themselves.
The specification is further objected to under 37 CFR 1.71(a) in that the uses of the word, “higher,” specifically in uses of the phrase, “higher than 160 degrees” are unclear in context.  Does the phrase “higher than 160 degrees” as it is used in the 
The specification is further objected to under 37 CFR 1.71(a) in that the uses of the phrase, “lower than or equal to” are indefinite and unclear in context.  Perhaps, “less than or equal to” was meant.  The uses of the phrase, “lower than or equal to” occur in paragraphs [0008], [0033], [0041], [0043], and [0044] of the specification.
Objection to the Title and to the Abstract
The text of 37 CFR 1.72 is as follows:
“(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76 ), the title of the invention should appear as a heading on the first page of the specification.
(b) A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other 
The title is hereby objected to under 37 CFR 1.72(a) for not being, “specific as possible” in that the word, “higher” and the phrase, “higher than 160 degrees” are indefinite and unclear in context.  Does the phrase “higher than 160 degrees” as it is used in the title refer to an angle of elevation?  Perhaps, “higher than 160 degrees” was intended to be “greater than 160 degrees.”
The abstract is hereby objected to under 37 CFR 1.72(b) for not being clear and definite in that the word, “higher” and the phrase, “higher than 160 degrees” are indefinite and unclear in context.  Does the phrase “higher than 160 degrees” as it is used in the abstract refer to an angle of elevation?  Perhaps, “higher than 160 degrees” was intended to be “greater than 160 degrees.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Overall, independent claim 1 is indefinite and unclear in that the preamble presents the claim as being directed to claiming a “radar system having a vehicle assist function with a field of view higher than 160 degrees,” but there is nothing recited in the body of claim 1 that relates to the “field of view” that is “higher than 160 degrees.”
On lines 1-2 of claim 1, the phrase, “higher than 160 degrees” is indefinite and unclear in context.  Particularly, the phrase could be read to refer to an angle of elevation, or the phrase could be read to be a typographical error for “greater than 160 degrees.”
Overall, independent claim 1 is indefinite and unclear in that the preamble refers to “a vehicle assist function” in the plural, but lines 10-12 have two uses of the plural, “vehicle assist functions.”  Is the apparatus of independent claim 1 claimed as having only one “vehicle assist function,” or as having a plurality of “vehicle assist functions”?  In order to overcome this rejection, claim 1 must be amended to make these conflicting uses consist.  These same unclear uses of “vehicle assist functions” in the plural occur in dependent claims 14 and 15.
On line 13 of independent claim 1, “the processing unit” lacks clear antecedent basis in that as a singular term, it cannot take “at least one processing unit” as antecedent, that being potentially plural.  Additional uses of “the processing unit” that lack clear antecedent basis are found in dependent claim 2, in dependent claim 3 on line 5, in dependent claim 5 on line, in dependent claim 6 on line 3, in dependent claim 7 on line 3, and, in dependent claim 10 on line 3.

On line 13 of claim 1, “the warning distance” lacks clear antecedent basis in that it cannot take “at least one different warning distance” on line 11 as antecedent, one being singular, and the other being potentially plural.
On line 1 of dependent claim 4, “the antenna board” lacks clear antecedent basis in that being singular, it cannot take the potentially plural “at least one antenna board” on lin e 3 of claim 1 as antecedent.  Similarly, the uses of “the antenna board” in each of dependent claims 8-9 lack clear antecedent basis for the same reason.
Claim 15 contains the trademark/trade name BLUETOOTH®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device through which “the plurality of vehicle assist functions are switched” and, accordingly, the identification/description is indefinite.
Claim 15 contains the trademark/trade name ZIGBEE®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device through which “the plurality of vehicle assist functions are switched” and, accordingly, the identification/description is indefinite.
Claim 15 contains the trademark/trade name BLE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device through which “the plurality of vehicle assist functions are switched” and, accordingly, the identification/description is indefinite.
Overall, dependent claim 15 is indefinite and unclear in that the phrase, “the plurality of vehicle assist functions 25are switched through a controller area network-bus, a status of a reversing light or a speed line, Bluetooth, BLE, ZigBee, Wi-Fi, 2G, 3G, 4G, or 
Each of dependent claims 2-16 is unclear, at least, in that it depends from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agravante et al (‘793).
The text of independent claim 1 is as follows:
“1. A radar system having a vehicle assist function with a field of view higher than 160 degrees, the radar system comprising: at least one antenna board, comprising a plurality of antennas disposed thereon and 5configured to output at least one detection signal to detect at least one obstacle outside a vehicle, and receive at least one reflected signal, which is generated by the at least one detection signal reflected by the at least one obstacle; and at least one processing unit disposed on the at least one antenna board or electrically connected to the at least one antenna board, and configured to receive and analyze the at 10least one reflected signal, to determine a 
Looking, first, to independent claim 1, Agravante et al (‘793)  plainly discloses “A radar system having a vehicle assist function with a field of view higher than 160 degrees” (lines 1-2), noting, for example, the abstract, and Figure 6 showing a “field of view” on the Agravante et al (‘793) system of more than 160 degrees.
The claim 1, “a plurality of antennas disposed thereon and 5configured to output at least one detection signal to detect at least one obstacle outside a vehicle, and receive at least one reflected signal, which is generated by the at least one detection signal reflected by the at least one obstacle” (lines 3-6) is met by the “chip board 42” of Agravante et al (‘793), noting, for example, column 4, lines 9-12 and Figure 2.
The claim 1, “at least one processing unit disposed on the at least one antenna board or electrically connected to the at least one antenna board, and configured to receive and analyze the at 10least one reflected signal, to determine a distance between the at least one obstacle and the vehicle, wherein the processing unit is able to perform a plurality of vehicle assist functions, and at least one different warning distance is defined for the plurality of vehicle assist functions, and when the distance between the at least one obstacle and the vehicle is lower than or equal to the warning distance, the processing unit outputs a 15warning message to the vehicle, to warn a driver” (lines 7-14) 
In that each and every claimed feature in independent claim 1 is plainly disclosed in Agravante et al (‘793), independent claim 1 is anticipated by Agravante et al (‘793).
The further limitations of dependent claim 2 are met by Agravante et al (‘793) as applied above to independent claim 1, noting that Agravante et al (‘793) discloses that the “controller 34” can be a “microprocessor,” noting, for example, column 5, lines 57-63.
The further limitations of dependent claim 3 are met by Agravante et al (‘793) as applied above to independent claim 1 in that Agravante et al (‘793) discloses, at least, one antenna that transmits, and, at least, one antenna that receives (column 5, lines 47-49), where the received signal is processed by “controller 34” (column 5, lines 6-10).
The further limitations of dependent claim 12 are met by Agravante et al (‘793), noting, for example, column 5, lines 5-12, 21-29, and 54-58, which disclose patch antennas, slot antennas, dipole antennas, and horn antennas.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agravante et al (‘793).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 10 are not disclosed in Agravante et al (‘793), but Agravante et al (‘793) does generally disclose the claimed parallel boards, where board, 42 would be “the antenna board,” noting, for example, boards 42 and 40 in Figure 2.  It would have been obvious to one of ordinary skill-in-the-art to place the Agravante et al (‘793) “controller 34” on a board parallel to board 42 in Agravante et al (‘793), as opposed to being on the antenna board, for the advantage of mitigating undesirable effects of the antenna radiation on the controller 34.
The further limitations of dependent claim 11 are not disclosed in Agravante et al (‘793), but Agravante et al (‘793) does show the antennas on a printed circuit board in Figure 2.  It would have been obvious to one of ordinary skill-in-the-art that the 
In dependent claim 12, all of the claimed antenna types are met by Agravante et al (‘793), except for the “monopole antenna.”  In that Agravante et al (‘793) discloses other types of antennas, and in that there is no disclosure in Agravante et al (‘793) that the particular type of antenna is critical, it would have been obvious to one of ordinary skill-in-the-art to try a monopole in antenna in Agravante et al (‘793) in an attempt to optimize the operation of the Agravante et al (‘793) device.
As for the further limitations of dependent claim 14, in that Agravante et al (‘793) discloses a radar system generally with vehicle assist functions, it would have been obvious to one of ordinary skill-in-the-art that any desired vehicle assist functions could be included in Agravante et al (‘793) for the advantage optimizing the safety and security of the vehicle and the driver.
With respect to the further limitations of dependent claim 16, in that Agravante et al (‘793) discloses generally the use of “audible alarms and visual signals” for warnings (column 5, lines 27-37), it would have been obvious to one of ordinary skill-in-the-art that the visual signals and audible alarms could be communicated to the driver by any of the listed devices that convey visual signals or audible alarms.

Potentially-Allowable Subject Matter
Claims 4-9, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ossowska (‘828) is of general interest for showing a radar sensor in a vehicle that has a driver assistance device.
Murad et al (‘265) is of general interest for showing a vehicle radar that is illustrated as having a field of view of greater than 160 degrees, noting, for example, Figure 6.
Polak (‘171) is of general interest for showing a vehicle radar that is illustrated as having a field of view of greater than 160 degrees, noting, for example, Figure 1.
Parker et al (‘507) is of general interest for disclosing a vehicle radar with a wide field of view.
Le et al (‘860) is of general interest for showing a vehicle radar with a field of view of greater than 160 degrees, noting, for example, Figure 2.
Bonthron et al (‘499) is of general interest for showing a vehicle radar with a field of view of greater than 160 degrees, noting, for example, Figure 1.
Tseng et al (‘069) is of general interest for showing a compound antenna board for a radar.

Ossowska et al (‘157) is of general interest for showing a radar sensor in a vehicle that has a driver assistance device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648